DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/069919 A1 (hereinafter Kraemer et al.) in view of U.S. Patent No. 3,103,679 (hereinafter Clemens) and U.S. Patent Application Publication US 2009/0013489 (hereinafter Binet et al.).
	As for claim 1, Kraemer et al. discloses in Figs. 12 and 13, for example, a head 121 for an oral care implement comprising: a mounting surface 123, a first tuft 1241 or 1242 (124) extending from the mounting surface 123, wherein the first tuft comprises a first group of filaments (of length LT greater than LN1) and at least a second group of filaments (of length LN1) (p. 12, line 25 to p. 13, line 21), the filaments of the first group having a first length (length LT greater than LN1) and the filaments of the second group having a second length (length LN1), the first length being different from the second length (Fig. 12), filaments of the first group of filaments have a first length (explained above), filaments of the second group of filaments have a second length (explained above), wherein each filament of the first tuft has a longitudinal axis and a cross-sectional area extending in a plane perpendicular to the longitudinal axis (Fig. 13); a second tuft (the tuft without bristles 125 in Fig. 12; and which also can be any of the other tufts by picking and choosing in Fig. 12) extending from the mounting surface 123, wherein the second tuft comprises a third group of filaments, filaments of the third group of filaments having a third length (length LN2); wherein the first tuft and the second tuft are inclined in opposite directions (Fig. 12). It should be noted that Kraemer et al. already teaches the length difference language in claim 1 between the first length and the second length, i.e., the tapered bristles can be 1 mm – 5 mm, for example, 2mm – 4mm longer than the greater length LN1 (p. 15, lines 23-25). Kraemer et al. discloses all of the recited subject matter as previously recited above with the exception of the filaments of the first group of filaments having a diameter being smaller than a diameter of the filaments of the second group of filaments, and specifically, wherein a difference in length between the first length and the second length is about 1.5 mm, and wherein the first tuft comprises an interior region consisting of the first group of filaments and an outer region surrounding the interior region.
The patent to Clemens teaches in Figs. 1, 2 and 4, for example, a tuft wherein the filaments of a first group 22 of bristles have a diameter being smaller than the diameter of the filaments of a second group 24 and further specifically teaches (“the foregoing description relates to my specific preferred and illustrative embodiment of the present invention” by Clemens at col. 3, lines 57-59 as opposed to other modifications/variations pertaining to other length differential dimensions later at col. 3, lines 59-70) a specific preferred form or embodiment of the invention wherein a difference in length L (Fig. 4) between the first length (bristles 22) and the second length (bristles 24) is about 1.5 mm (col. 3, lines 43-50) (the bristles 22 extend approximately 1/16” beyond the tips of the bristles 24 within the tuft 16; 1/16” is 0.0625” or 1.5875 mm; also col. 3, lines 14-56). 
Binet et al. teaches in Figs. 1-3, for example, a head 10 for an oral care implement comprising a tuft or “first” tuft 12 comprising an interior region consisting of a first group of filaments 14 (longer bristles having a first length) and an outer region surrounding the interior region (where shorter bristles 13 are located and have a second length) (“In the tufts 12 shown in Figs. 1-3 the longer bristles 14 are disposed about the central upper-lower axis of the tuft 12, e.g., randomly disposed or as shown in Fig. 3 disposed in a central area predominantly of longer bristles 14 surrounded by an outer sheath of the shorter bristles 13.”; paragraphs [0048] and [0050]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the Kraemer et al. tuft with filaments of a first group of bristles having a diameter being smaller than the diameter of the filaments of the second group and to have further provided for a difference in length between the first length and the second length being about 1.5 mm as suggested by Clemens to facilitate and/or improve penetrating into hard to reach or interproximal/interdental spaces and for facilitating an improved sensual bearing or feeling by a user’s adjusting a pressure or force of the bristles during brushing against the brushing surface and according to the user’s personal preference (col. 1, lines 9-19, col. 2, lines 14-18 and col. 3, lines 14-56) and to have further modified Kraemer et al. such that the first tuft comprises an interior region consisting of the first group of filaments and an outer region surrounding the interior region as suggested by Binet et al. for improved interproximal/interdental penetration and/or providing for a more stable bristle field.
As for claim 2, wherein a cross-sectional area of the first tuft has a circular or substantially circular shape (Kraemer et al. Fig. 13). 
As for claim 3, wherein the first tuft is inclined in a first direction towards a proximal end of the head and the second tuft is inclined in a second direction towards a distal end of the head (Kraemer et al. Fig. 12). It should be that the second tuft could be the same or different from the first tuft in addition to having a same or different third length. 
As for claim 4, wherein the first tuft is inclined in a first direction towards a distal end of the head and the second tuft is inclined in a second direction towards a proximal end of the head (Kraemer et al. Fig. 12). It should be that the second tuft could be the same or different from the first tuft in addition to having a same or different third length. 
As for claim 7, wherein the first length LT of the filaments of the first group of filaments is longer than the second length LN1 of the filaments of the second group of filaments (Kraemer et al. Fig. 12). 
As for claim 8, wherein the diameter of the filaments of the first group of filaments is about 0.15 mm to about 0.16 mm (Kraemer et al. p. 7, lines 13-15). 
As for claim 9 reciting wherein the diameter of the filaments of the second group of filaments  is about 0.17 mm to about 0.18 mm, Kraemer et al. already is concerned with the diameter of the filaments (p. 7, lines 13-15) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As for claim 10 reciting wherein the first tuft has a longitudinal axis and a cross-sectional area extending in a plane perpendicular to the longitudinal axis, and the cross sectional area has a substantially circular shape with a diameter of about 2.8 mm to about 3.2 mm, Kraemer et al. is already concerned with providing for a certain number of bristles in a tuft for optimized effect (p. 7, lines 17-19) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Fig. 13). 
As for claim 11 reciting wherein the first group of filaments has a longitudinal axis and a cross-sectional area extending in a plane perpendicular to the longitudinal axis, and the cross sectional area of the first group of filaments has a substantially circular shape with a diameter of about 0.8 mm to about 1.2 mm, Kraemer et al. is already concerned with providing for a certain number of bristles in a tuft for optimized effect (p. 7, lines 17-19) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Fig. 13).
 As for claim 12, wherein the filaments of the greater length are tapered filaments 125 having a pointed tip (Kraemer et al. Fig. 12 and p. 13, lines 12-16). 
As for claim 13, wherein the filaments of the first group of filaments and the filaments of the second group of filaments are deemed to further differ from each other by bending stiffness (due to the tapered bristles 125 and/or their chosen diameters) and/or texture (due to the chosen number of tapered bristles 125 relating to an acceptable mouth feel or comfort), and combinations thereof (p. 7, lines 13-24).
As for claim 14, wherein an angle A1 defined between the first tuft and the mounting surface 123 is from about 65° to about 80° (Kraemer et al. Fig. 12 and p. 12, lines 28-32). 
As for claim 15, wherein the angle A1 defined between the first tuft and the mounting surface 123 of the head is from about 72° to about 78° (Kraemer et al. Fig. 12 and p. 12, lines 28-32).  
As for claim 16 reciting wherein the first tuft and second tuft are attached to the head by means of a hot-tufting process, methods of forming are not germane to patentability in apparatus claims. 
As for claim 17, Kraemer et al. teaches an oral care implement comprising the head according to claim 1 (Figs. 12 and 13 and Title reciting a toothbrush). 
As for claim 18, wherein the angle A1 defined between the first tuft and the mounting surface 123 of the head is from about 74° to about 76° (Kraemer et al. Fig. 12 and p. 12, lines 28-32). 
As for claim 19, wherein the third length of the third group of filaments is equal to the second length of the second group of filaments (no requirement of distinction and by merely picking and choosing certain filaments in Kraemer et al. Fig. 12).
As for claim 20, wherein the first tuft consists of the first group of filaments and the second group of filaments (as explained above for claim 1), the second tuft consists of the third group of filaments (as explained above for claim 1, by picking and choosing, the second tuft can be any of the other similarly structured tufts in Fig. 12), and the third length of the third group of filaments is equal to the second length of the second group of filaments (as explained above for claim 1, by picking and choosing, the second tuft can be any of the other similarly structured tufts in Fig. 12).

5.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. in view of Clemens and Binet et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2013/0139338 (hereinafter Hess et al.).
	As for claim 21, Hess et al. teaches the concept in Figs. 1-5 and 7a-10e, for example, of a head (bristle carrying plate) 10 for an oral care implement (paragraphs [0171] and [0173]) comprising tufts of bristles 22 of different shapes/sizes (i.e., a first tuft 22 having a first tuft size or “diameter”, a second tuft 22 having a second tuft size or “diameter”, and the first tuft (one tuft 22) diameter is or would be greater than the second tuft (another tuft 22) diameter as shown in Figs. 1-3; paragraphs [0015], [0173] and [0190]-[0198]). It would have been obvious to one of ordinary skill in the art to have provided the modified Kraemer et al. head with a first tuft having a first tuft diameter, the second tuft having a second tuft diameter, and the first tuft diameter being greater (different) than the second tuft diameter as suggested by Hess et al. to vary and/or improve cleaning efficiency and/or bristle area design.
	As for claim 22, in Kraemer et al., the first group of filaments has a first group diameter (in the interior region, as modified by Binet et al., as explained for claim 1 above), and the second tuft diameter is greater than the first group diameter (as shown in Fig. 13 of Kraemer et al. or as modified by Binet et al., as explained for claim 1 above).



Conclusion
6.	Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained by the above art rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                                  Primary Examiner, Art Unit 3723